Title: To Benjamin Franklin from Jacques Estourneau Delatouche, 10 September 1777: résumé
From: Estourneau Delatouche, Jacques
To: Franklin, Benjamin


<La Touche, September 10, 1777, in French: I decided to join your army, and last December asked my nephew to get me the command of a regiment. I thought that I deserved one after having served under Marshal Saxe (who taught officers their trade) in seventeen sieges and three battles. I learned that for the present this is impossible, but see that you are offering land for sale to any one. Please tell me the price, extent, location, and conditions of tenure, and where payment should be made.>
